DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 08, 2020 has been entered.

2.	The following is a NON-FINAL office action upon examination of application number 16/160,927. Claims 1, 2, 4-13, and 15-22 are pending in the application and have been examined on the merits discussed below.
	
3.	The present application is being examined under the pre-AIA  first to invent provisions. 

Priority

4.	Application 16/160,927, filed 10/15/2018 is a continuation of Application 13/621,368, filed 09/17/2012. Application 13/621,368 Claims Priority from Provisional Application 61/564,804, filed 11/29/2011.
Response to Amendment

5.	In the response filed November 20, 2020, Applicant amended claims 1, 5, 12, 16, and 22, and did not cancel any claims. No new claims were presented for examination. 

6.	Applicant's arguments are hereby acknowledged. The Claim Interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is maintained. 


8.	Applicant's amendments and arguments are hereby acknowledged. The amendments/arguments are sufficient to overcome the previously issued rejection of claim 22 under 35 U.S.C. 112, first paragraph (i.e., means for defining,” “means for initiating,” “means for determining,” “means for determining,” and “means for automatically pausing) and 35 U.S.C. 112, second paragraph (i.e., means for defining,” “means for initiating,” “means for determining,” “means for determining,” and “means for automatically pausing); accordingly these rejections have been withdrawn.

9.	Applicant's amendments to claims are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been withdrawn.

Response to Arguments

10.	Applicant submits that “On page 25, the Office Action alleges: the language indicating “determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation” is not described in the Specification. Applicant respectfully disagrees. Applicant respectfully notes that at least Applicant’s as-filed specification at paragraphs 101 and 121 provide ample support for the claim element in question.” [Applicant’s Remarks, 11/20/2020, page 11]
the computational intensity. Applicant points out to paragraphs 0101 and 0121, however these paragraphs and the remainder of the Specification lack a showing of possession for determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation, as recited in claims 1, 12, and 22. At most these paragraphs describe postponing expensive calculations. Postponing expensive calculations is not sufficient to provide support for the claimed determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation. Similarly, Applicant’s citation to portions of the Specification (paragraph 0121) describing the calculation modes does not satisfy §112(a).
The Examiner has reviewed the cited portions of the Specification and finds that the paragraphs provided by the Applicant merely set forth “Formulas may be tagged with actions. These actions translate to a button on the strategy results user interface, which allows users to have more granularity and control as to what part of the calculation may be executed. Translating formulas to "buttons" on the strategy results portion of the calculation user interface module 312 is useful for multi-step calculations. This mechanism allows for potentially asking users for input, before moving on to the next step. This is particularly useful in postponing expensive calculations to the end, after a user review of an initial part of the result graph” [paragraph 0101] and “The in-memory operation module 476 supports [paragraph 0121], which are not sufficient to satisfy the written description requirement. None of these paragraphs describe determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation. 
Accordingly, the limitations directed to “determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation” and usage thereof, as recited in the above-noted claims, amount to unsupported matter because the limitations encompass subject matter well beyond the scope for which support/possession has been shown in the Specification. For the reasons above, Applicant’s arguments concerning the §112(a) rejection are not persuasive

11.	Applicant submits “On pages 27-29, the Office Action alleges: Claim 22 recites ... means for defining ...; means for initiating ...; means for determining ...; means for determining ...; and means for automatically pausing ....Claim limitations “means for defining,” “means for initiating,” “means for determining,” “means for determining,” and “means for automatically pausing” invoke 35 U.S.C. 112(f) or pre AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions.... there is no disclosure of any particular structure, either explicitly or inherently, to define an object comprising a plurality of discrete components…Applicant respectfully disagrees. Applicant’s as-filed specification does provide a definite description of the structure for performing the claim functions, sufficient that the metes and bounds of the claim elements at issue are ascertainable. For example, paragraph 37 states, “it should be appreciated that throughout the description, discussions utilizing terms such as ‘processing,’ ‘computing,’ ‘calculating,’ ‘determining,’ or ‘displaying’ or the like, refer to the action and processes of a computer system, or similar electronic computing device, that manipulates and transforms data represented as physical (electronic) quantities within the 

	In response to Applicant’s argument that “at least these portions of the specification provide a definite, ascertainable description of the structure for performing the claim functions,” it is noted that the Examiner has reviewed the Applicant’s Response, and as best understood by the Examiner, the structure to perform the claimed functions of defining an object comprising a plurality of discrete components including a first discrete component and a second discrete component, initiating a multi-step ordered evaluation of the first discrete component and the second discrete component by looping over each formula of the set of discrete formulas of each of the first discrete component and the second discrete component to produce a result set according to the predefined order; determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation; determining whether the result set includes one or more results that trigger a generation of a user-selectable element in a calculation user interface; and automatically pausing and postponing the multi-step ordered evaluation responsive to that the result set includes one or more results that trigger the generation of the user-selectable element in the calculation user interface is the data processing system and processor executing program code to performed the claimed functions. Accordingly, the previously issued rejection of claim 22 under 35 U.S.C. 112, first paragraph (i.e., means for defining,” “means for initiating,” “means for determining,” “means for determining,” and “means for automatically pausing) and 35 U.S.C. 112, second paragraph (i.e., means for defining,” 

12.	Applicant submits “the independent claims do not recite matter that falls within a mathematical concept, organizing human activity, or mental processes performed in the human mind. For example, the claims do not recite a mathematical algorithm or relationship. Additionally, the claims are not concerned with or address fundamental economic principles, commercial or legal interactions, or behaviors between people. Furthermore, the claims do not address a mental process performed in the human mind. Instead, the independent claims are directed in general toward “determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation in response to selection of a calculation level that executes less than all calculations in the multi-step ordered evaluation,” “automatically pausing computation of at least a portion of the multi-step ordered evaluation until the input selecting the user-selectable element is received,” and “resuming computation, in response to receiving the user-selectable element.” As such, the claims do not embody a mathematical concept, do not organize human activity, and are not a mental process. Thus, Applicant respectfully asserts that the claims do not fall within the subject matter groups of abstract ideas enumerated in Section 1 as described above and are thus not directed toward an abstract idea.” [Applicant’s Remarks, 11/20/2020, pages 16-17]
	
	In response to Applicant’s argument that the claims do not fall within the subject matter groups of abstract ideas enumerated in Section 1 as described above and are thus not directed toward an abstract idea, the Examiner agrees. Accordingly, the previously issued rejection of claims 1, 2, 4-13, and 15-22 under 35 U.S.C. 101 has been withdrawn.

2019 Subject Matter Eligibility Examples (herein referred to as “2079 Revised Guidance Examples”), issued concurrently with the 2019 Revised Guidance (also known by the USPTO as “2079 PEG”), provides an example Claim 2 that is not an abstract idea. Applicant submits that Applicant’s claims are analogous to the example Claim 2.” [Applicant’s Remarks, 11/20/2020, page 17]

	In response to Applicant’s argument that Applicant’s claims are analogous to the example Claim 2 of Example 37, it is noted, that as described above, the previously issued rejection of claims 1, 2, 4-13, and 15-22 under 35 U.S.C. 101 has been withdrawn.

14.	Applicant submits “Applicant respectfully asserts that the recited concepts of claims 1, 12, and 22 are integrated into a practical application such that claims 1, 12, and 22 are not directed toward an abstract idea.” “In this instance, Applicant respectfully asserts that independent claims 1, 12, and 22 recite elements that reflects an improvement in the functioning of a computer or, in the alternative, improve the technical field related to computer systems. In particular, the claims provide an improvement to by “determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation.” [Applicant’s Remarks, 11/20/2020, pages 18-19]

	In response to Applicant’s argument that “that the recited concepts of claims 1, 12, and 22 are integrated into a practical application such that claims 1, 12, and 22 are not directed toward an abstract idea,” it is noted, that as described above, the previously issued rejection of claims 1, 2, 4-13, and 15-22 under 35 U.S.C. 101 has been withdrawn.
15.	Applicant submits “that the recited claim elements (both individually and as a whole) impose meaningful limits, that they do not merely attempt to monopolize a judicial 

	In response to Applicant’s argument “that the recited claim elements (both individually and as a whole) impose meaningful limits, that they do not merely attempt to monopolize a judicial exception, and that they include a practical application,” it is noted, that as described above, the previously issued rejection of claims 1, 2, 4-13, and 15-22 under 35 U.S.C. 101 has been withdrawn.

16.	Applicant submits “Amended claim 1 now recites, inter alia, “determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation in response to selection of a calculation level that executes less than all calculations in the multi-step ordered evaluation.” This element is not found in the cited references.” [Applicant’s Remarks, 11/20/2020, page 22]

In response to the Applicant’s argument that “determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation in response to selection of a calculation level that executes less than all calculations in the multi-step ordered evaluation” is not found in the cited references,”” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 11/20/2020, which have been addressed in the updated 

17.	Applicant submits “that while Bedell may teach to “defer the computation until data storage devices have completed the computation of the first metric,” Bedell does not teach “determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation in response to selection of a calculation level that executes less than all calculations in the multi-step ordered evaluation,” as presently claimed by Applicant.”[Applicant’s Remarks, 11/20/2020, page 22]

In response to the Applicant’s argument that “Bedell does not teach “determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation in response to selection of a calculation level that executes less than all calculations in the multi-step ordered evaluation,” as presently claimed by Applicant,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 11/20/2020, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

18.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been 
Claim Interpretation

19.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

20.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.    
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


22.	This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: “means for defining,” “means for initiating an evaluation,” “means for determining,” “means for determining,” and “means for automatically pausing” in claim 22. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations “means for defining an object comprising a plurality of discrete components,” “means for initiating an evaluation,” “means for determining,” “means for determining,” and “means for automatically pausing”  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 22 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: paragraph [0037]: “It should be understood, however, that all of these and similar terms are to be associated with the appropriate physical quantities and are merely convenient labels applied to these quantities. Unless specifically stated otherwise, as apparent from the following discussion,8 of 55 10078-03358 US it should be appreciated that throughout the description, discussions utilizing terms such as "processing," "computing," "calculating," "determining," or "displaying" or the like, refer to the action and processes of a computer system, or similar electronic computing device, that manipulates and transforms data represented as physical (electronic) quantities within the computer system's registers and memories, into other data similarly represented as physical quantities within the computer system memories or registers or other such information storage, transmission, or display devices.”; paragraph [0038]: The present technology also relates to an apparatus for performing the operations described here. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer…” [0039]: “This technology may take the form of an entirely hardware embodiment, an entirely software embodiment, or an embodiment containing both hardware and software components. In some embodiments, this technology is implemented in software, which includes but is not limited to firmware…”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112

23.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


24.	Claims 1, 2, 4-13, and 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to 

25.	Claim 1 was amended to recite “determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation.” While the Specification describes “Formulas may be tagged with actions. These actions translate to a button on the strategy results user interface, which allows users to have more granularity and control as to what part of the calculation may be executed. Translating formulas to "buttons" on the strategy results portion of the calculation user interface module 312 is useful for multi-step calculations. This mechanism allows for potentially asking users for input, before moving on to the next step. This is particularly useful in postponing expensive calculations to the end, after a user review of an initial part of the result graph” [paragraph 0101], the language indicating “determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation” is not described in the Specification. The Specification does not actually describe making any determination based on a computational intensity. There does not appear to be any written description in the specification supporting such a limitation. Independent claims 12 and 22 recite similar limitations  as set forth in claim 1. “Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
The policy guideline for 112 1st is explained in MPEP 2163: The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 
Ascertaining the “technologic knowledge” of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112 1st paragraph statute, for adequate written description. 
Because these elements are missing from the specification, the instant application fails to meet its burden for providing the technologic knowledge necessary to be able to be patented. As the courts have made clear, 35 U.S.C. § 112(a) contains a written description requirement that is separate and distinct from the enablement requirement. See AriadPharms., Inc. v. Eli Lily & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc) (hereinafter "Ariad"). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the Applicants' disclosure fails to sufficiently disclose possession at the time of the invention. Thus, the disclosure in the specification and drawings fails to demonstrate that the applicant was in possession of the invention and/or had reduced the invention to practice and/or the invention was ready for patenting at the time of the filing of the instant application. Because the disclosure of the instant application fails adequately describe the structure and functionality described above, it fails to clearly convey the information that the applicant has invented the subject matter which is claimed. Accordingly, claims 1, 2, 4-13, and 15-22 are rejected under 112 1st paragraph. The dependent claims inherit the deficiency of their respective parent claims. Applicant is reminded this is a written description rejection, not an enablement rejection.



Claim Rejections - 35 USC § 103

26.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

27.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

28.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

29.	Claims 1-2, 4, 9-13, 15, and 20-22 are rejected under 35 U.S.C. 103(a) as being Bristow et al., Pub. No.: US 2012/0278213 A1, [hereinafter Bristow], in view of Bedell et al., Patent No.: US 6,820,073 B1, [hereinafter Bedell], in further view of Bartkowiak et al, Pub. No.: US 5,809,133 A, [hereinafter Bartkowiak].

As per claim 1, Bristow teaches a computer-implemented method, comprising: defining, using one or more computing devices, an object comprising a plurality of discrete components, including a first discrete component and a second discrete component, each discrete component of the plurality of discrete components comprising a set of discrete formulas having a predefined order, each of the set of discrete formulas belonging to one of a plurality of different formula levels, the predefined order being defined based on the different formula levels (paragraph 0002, discussing that the invention relates to computing and, more particularly, to calculating deductions in a computing system; paragraph 0025, discussing that  DIR (Deduction Information Repository) 110 and payroll calculation module 150 are configured to let consumers define calculation rules and values for particular localizations. These calculation rules and values can include those for calculating statutory deductions, including taxes, social insurance, loans, pension plans and more; paragraph 0027, discussing that the main consumers of DIR 110 can be localizations which would like to customize the way deductions are calculated to be specific to their particular localization. For instance, use of the DIR allows several formula result rules in a generic formula to be replaced by auto-indirects, the integration of taxability rules that simplify or replace several fast formulas, the replacement of fast formulas with calculation units/factors, and the use of value definitions (deduction ranges) to store calculation values instead of global values, user-defined tables, or bespoke tables. The use of DIR 110 can also allow fast formulas to include loops, arrays and array database items, nested fast formulas, and also balances; paragraph 0028, discussing that user of DIR 110 provides consumers and users a centralized (e.g., company-wide or region-wide) and consistent way to manage calculation rules and calculation values. User interface 154 is configured to let consumers control, update, and enter not only calculation rules, but also all the 

initiating, using the one or more computing devices, a multi-step ordered evaluation of the first discrete component and the second discrete component by looping over each formula of the set of discrete formulas of each of the first discrete component and the second discrete component  to produce a result set according to the predefined order (paragraph 0027, discussing that the main consumers of DIR 110 can be localizations which would like to customize the way deductions are calculated to be specific to their particular localization. For instance, use of the DIR allows several formula result rules in a generic formula to be replaced by auto-indirects, the integration of taxability rules that simplify or replace several fast formulas, the replacement of fast formulas with calculation units/factors, and the use of value definitions (deduction ranges) to store calculation values instead of global values, user-defined tables, or bespoke tables. The use of DIR 110 can also allow fast formulas to include loops, arrays and array database items, nested fast formulas, and also balances; paragraph 0061, discussing that calculations units define for a specific element (deduction element or exemption element) the value definitions (deduction ranges), and thus the appropriate calculation type to be used based on calculation methods, calculation parts and combinations of context values. Calculation units and/or factors can be defined for elements by defining the calculation units/factors for deduction or exemption elements, based on calculation methods, calculation parts/steps and combination of context values, with references to deduction ranges in table PAY_CALCULATION_UNITS_F; paragraph 0062, discussing that the calculation methods referenced in calculation units/factors could be generic core methods, or specific methods. The combinations of context values do not need to include all the contexts/references defined at deduction level, only a few of them can define a valid calculation unit/factor. For instance context 2 may be required for only a few values of context 1; paragraph 0063, discussing that the calculation units/factors are used by the system when the function CALC_DIR_VALUE is triggered. The following algorithm is implemented: the calculation units/factors are identified based on the element being processed; the calculation part/step is used, if set; the calculation method is used if set; the context values 1 through 6 are used in priority order, if set ; paragraph 0064, discussing that the function CALC_DIR_VALUE looks at the calculation unit/factor, first using the calculation method and all context values. If no calculation unit/factor matches the criteria, the system looks at the calculation unit/factor with all 

displaying on a display device a calculation user interface (paragraph 0021, discussing that FIG. 1 illustrates a block diagram of a system employing one embodiment of a deduction information repository (DIR). As shown, the system includes a payroll calculation module 150 that is coupled to a display device 180 and a storage device 100. The payroll calculation module 150 includes a user interface 154, which generates a user interface window 182 for display on display device 180, a DIR interface 156 for accessing a DIR 110 stored on storage device 100, and a customization module 158 for processing information retrieved from DIR 110 for inclusion in information displayed in user interface window 182. DIR 110 includes payroll foundation information112 that is centrally managed for the entire organization, as well as customization metadata 114 (e.g., provided in the form of deduction cards) that allows consumers to customize the payroll foundation information for a specific localization; paragraph 0024, discussing that display device 180, payroll calculation module 150, and storage 100 can be coupled directly (e.g., via a bus, local wireless link, or other appropriate interconnect) or indirectly (e.g., via a network); paragraph 0028, discussing that user of DIR 110 provides consumers and users a centralized (e.g., company-wide or region-wide) and consistent way to manage calculation rules and calculation values. User interface 154 is configured to let consumers control, update, and enter not only calculation rules, but also all the values required for the calculation of deductions (e.g., rates, flat amounts, and parameters). Because data required for the calculations is stored in a single repository (the DIR) controlled by core payroll (rather than being stored in many different mechanisms, each designed for each consumer's localization), the payroll calculation module 150 can also implement caches (not shown) that improve calculation speed);

determining, using the one or more computing devices, that an action exists that is associated with at least one formula of at least one discrete component of the plurality of discrete components (paragraph 0042, discussing that the sequence of calculations can be setup using auto-indirects…an auto-indirect creates a simple relationship between one element and another target element. Multiple auto-indirects, thus multiple targets, can be defined for one element. This is used for instance when a calculation starts with an initial element that generates multiple elements (e.g., values, exemptions, rebates). Typically calculations will be based on a deductable amount, then exemptions that give a reduced deductable amount, then a deducted amount that performs the calculation of the deduction; paragraph 0043, discussing that the generation of indirects can be dynamic, using a fast formula. This lets deduction processing be defined for multiple criteria. The fast formula is used in order to trigger various calculations of the same element but using different context and/or reference values. The payroll run will match the return variable name with a context and/or reference name, thus setting the context and/or reference value. The fast formula may return simple data types or complex data types (arrays). However, if multiple array data types are returned, the same number of entries will exist in each array. If a combination of arrays and simple data types are used then the value of the simple data type will be used for each entry in the array. The calculations of deductions are not driven by the deductions but by the elements, formula result rules, and auto-indirects);

displaying a user-selectable element corresponding to the action in the calculation user interface (paragraph 0046, discussing that because the base of calculation for a deduction (deductable amount) can vary depending on criteria (a state code for instance), the concept of taxability rules and/or wage basis rules introduces a way to identify variations on the calculation of balances based on context and/or reference values, according to the contexts and/or references selected at the deduction level. The taxability rules and/or wage basis rules table 

While Bristow suggests that a first result from a first formula in a first discrete component of the plurality of discrete components is passed into a storage structure of a second discrete component (Bristow - paragraphs 0027, 0042, 0057), it does not explicitly teach by: passing a first result from a first formula in the first discrete component of the plurality of discrete components into a storage structure of the second discrete component of the plurality of discrete components as an input for the second discrete component to parameterize a second formula in the second discrete component; determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation in response to selection of a calculation level that executes less than all calculations in the multi-step ordered evaluation; automatically pausing computation of at least a portion of the multi-step ordered evaluation until the input selecting the user-selectable element is received; and resuming computation, in response to receiving the user-selectable element. Bedell in the analogous art of data processing teaches:
by: passing a first result from a first formula in the first discrete component of the plurality of discrete components into a storage structure of the second discrete component of the plurality of discrete components as an input for the second discrete component to parameterize a second formula in the second discrete component (col. 2, lines 23-35, discussing a process for handling multiple steps in a calculation iteratively between a controlling module, a database and an analytical engine external to the database. In this processing environment, some of the calculations or functions to be performed on the data may be performed by the database itself and other calculations or functions may be performed by the external analytical engine.  The controlling module resides outside of the relational database receives a report request or other non-SQL request. The controlling module monitors each step in the processing of the report, acting as director over the activities to maximize efficiency and handle complicated multi-sequence calculations so that they do not result in an error; col. 7, lines 48-64, discussing that the management module 124 may also detect dependencies in the computation of the first metric 120, second metric 122 or other metrics necessary to the computation of the report 110. For instance, it may be the case that the first metric 120 is a necessary input to the computation of the second metric 122.  In that instance, the management module 124 may defer the computation of the second metric 122 until the data storage devices 108a, 108b…108n have completed the computation of the first metric 120. The first metric 120 may then be transmitted as intermediate results to the analytic engine 104, where that metric may be used to compute the second metric 122. To achieve the greatest efficiencies of computation and communication, any intermediate results of any computation may be temporarily stored or cached on the data storage devices 108a, 108b.. 108n or other resources so that further computations need not re-compute or retrieve those intermediate data unnecessarily; col. 7, lines 66-67 & col. 8, lines 1-15, discussing that when computations may be most efficiently performed by the data storage devices 108a, 

determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation (col. 7, lines 22-39, discussing that a management module 124 may be invoked to manage the distribution of the computation of the report 110 including first metric 120 and second metric 122. For instance, the management module may maintain a table of computable functions, processes, routines and other executable treatments that the analytical engine 104, data storage devices 108a, 108b...108n, query engine 106 and other resources in the network of the invention may perform. The management module 124 may then associate available resource with the necessary computations for the given report 110, including in this instance the first metric 120 and the second metric 122. The management module 124 may be configured to detect and place the computation of functions in the most efficient processing resource available at the time. For instance, the management module 124 may be configured to always or by default to compute functions that the data storage devices 108a, 108b…108n are capable of computing within those devices; col. 7, lines 48-64, discussing that the management module 124 may also detect dependencies in the computation of the first metric 120, second metric 122 or other metrics necessary to the computation of the report 110.  For instance, it may be the case that the first metric 120 is a necessary input to the computation of the second metric 

Bristow is directed toward a method of creating a deduction information repository. Bedell is directed toward a data processing method and system. Therefore they are deemed to be analogous references as they both are directed toward data analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bristow to include passing a first result from a first formula in the first discrete component of the plurality of discrete components into a storage structure of the second discrete component of the plurality of discrete components as an input for the second discrete component to parameterize a second formula in the second discrete component, and determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation, as taught by  Bedell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by allowing users to pause computation tasks in the processing of multi-sequence calculations, thereby avoiding the cost of longer computation time.

While the Bristow-Bedell combination teaches determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation, it does not explicitly teach that the determining is in response to selection of a calculation level that executes less than all calculations in the multi-step ordered evaluation; automatically pausing computation of at least a portion of the multi-step ordered evaluation until the input selecting the user-selectable element is received; and resuming computation, in response to receiving the user-selectable element. However, Bartkowiak in the analogous art of calculation systems teaches these concepts. Bartkowiak teaches:

determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation in response to selection of a calculation level that executes less than all calculations in the multi-step ordered evaluation (col. 2, lines 51-64, discussing an improved DTMF detector system and method which performs frequency domain energy computations, such as Goertzel DFT computations, with improved efficiency and reduced computational requirements; col. 11, lines 60-67 & col. 12, lines 1-19, discussing that in step 406 the DTMF (dual tone multifrequency) detector determines if no substantial energy build up has occurred in each of the tone frequencies…In the preferred embodiment, the DTMF detector determines that there is no substantial energy build up in any of the tone frequencies if the accumulated energy in each value is less than a threshold referred to as Tint1…In this case if there is no substantial energy build up in any of the tones, in step 408 the DTMF detector abandons the Goertzel computation for all of the tones, and operation completes. Thus, after this interim calculation in step 404, if the detector determines in step 406 that there is no energy build up in any of the tone frequencies, and thus there are no DTMF tones within the frame, calculations are halted on this frame. This results in a substantial computational savings (i.e., determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation in response to selection of a calculation level that executes less than all calculations in the multi-step ordered evaluation). In other words, the remaining portion of the Goertzel algorithm is not required to be performed for any of the possible tones (i.e., calculation level that executes less than all calculations in the multi-step ordered evaluation), thus resulting in reduced computation time as compared to prior art methods. If there is some accumulated energy build up in one or more of the tone frequencies, then operation advances to step 412; col. 13, lines 57-65, discussing that in the "option 2" embodiment where the Goertzel algorithm waits 

automatically pausing computation of at least a portion of the multi-step ordered evaluation until the input selecting the user-selectable element is received (col. 11, lines 29-39, discussing that during the computation of each of the energy values for the respective tones, the detector halts the feedback phase computation (i.e., automatically pausing computation of at least a portion of the multi-step ordered evaluation) and performs a single feed forward energy calculation to produce an interim energy value for each of the frequencies; col. 13, lines 26-37, discussing that in step 426 the detector continues, i.e., resumes the computation of the Goertzel calculation on only the selected frequencies in step 422 and step 424. Thus, the detector of the present invention performs an interim calculation of energy values for each of the possible tones, selects the one or more largest tone energy values from each group, and then only completes the full Goertzel algorithm computation for these largest values. Thus, the DTMF detector does not complete the Goertzel algorithm computation for the tone frequencies which have low interim energy values. This results in considerable computational savings of the DTMF detector according to the invention; col. 11, lines 19-28); and 

resuming computation, in response to receiving the user-selectable element (col. 4, lines 10-21, discussing that the DTMF detector thus resumes or completes the calculations for only the selected tone frequencies. The calculations produce an energy value for each of the selected tone frequencies; col. 13, lines 26-37, discussing that in step 426 the detector continues, i.e., resumes the computation of the Goertzel calculation on only the selected frequencies (i.e., 

The Bristow-Bedell combination is directed toward data analysis systems. Bartkowiak is directed toward a method and system for calculations with improved performance. Therefore they are deemed to be analogous references as they both are directed toward data analysis systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Bristow-Bedell combination to include determining, based on a computational intensity, to postpone an execution of an aspect of the multi-step ordered evaluation in response to selection of a calculation level that executes less than all calculations in the multi-step ordered evaluation; automatically pausing computation of at least a portion of the multi-step ordered evaluation until the input selecting the user-selectable element is received; and resuming computation, in response to receiving the user-selectable element, as taught by Bartkowiak, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by reducing unnecessary calculations, thereby reducing processing burden and optimizing the computation process.

As per claim 2, the Bristow-Bedell-Bartkowiak combination teaches the computer-implemented method of claim 1. Bristow further teaches further comprising: storing the result set in a storage structure of that discrete component (paragraph 0028, discussing that user of DIR 110 provides consumers and users a centralized and consistent way to manage calculation rules and calculation values. User interface 154 is configured to let consumers control, update, and enter not only calculation rules, but also all the values required for the calculation of deductions. Because data required for the calculations is stored in a single repository (the DIR) controlled by core payroll, the payroll calculation module 150 can also implement caches that improve calculation speed; paragraph 0029, discussing that use of DIR 110 provides a mechanism to allow some values to be overridden at various levels. In one embodiment, this functionality is provided by data structures referred to as deduction cards that can be set up for different purposes. This mechanism can provide a consistent and centralized way to define and store calculation values while also providing high performance).

As per claim 4, the Bristow-Bedell-Bartkowiak combination teaches the computer-implemented method of claim 1. Bristow further teaches wherein formulas with the different formula levels have different orders of calculation, different places of calculation, or different ways to treat and store a result (paragraph 0031, discussing that payroll calculation module 150 can be configured to perform a variety of tasks to configure DIR 110. An uptake task can be broadly categorized as any of: identification of elements and calculations to be re-engineered using the DIR; definition of deductions with appropriate contexts and/or references to be used for taxability rules and/or wage basis rules and calculation units and/or factors; attachment of elements to deductions; definition of taxability rules/wage basis rules; definition of sets of values and deduction ranges with appropriate calculation types to be used by the calculations; definition of calculation methods and calculation parts; definition of calculation units and/or factors; attachment of deductions to tax reporting units; definition of overrides and integration with deduction cards; and introduction of deductions into element templates; paragraph 0042, discussing that the sequence of calculations can be setup using auto-indirects…an auto-indirect creates a simple 

As per claim 9, the Bristow-Bedell-Bartkowiak combination teaches the computer-implemented method of claim 1. Bristow further teaches wherein each discrete component of the plurality of discrete components includes a storage structure storing data association with the evaluation and a number of filters filtering data fed into a storage structure of that discrete component (paragraph 0028, discussing that user of DIR 110 provides consumers and users a centralized and consistent way to manage calculation rules and calculation values. User interface 154 is configured to let consumers control, update, and enter not only calculation rules, but also all the values required for the calculation of deductions. Because data required for the calculations is stored in a single repository (the DIR) controlled by core payroll, the payroll calculation module 150 can also implement caches that improve calculation speed; paragraph 0029, discussing that use of DIR 110 provides a mechanism to allow some values to be overridden at various levels. In one embodiment, this functionality is provided by data structures referred to as deduction cards that can be set up for different purposes. This mechanism can provide a consistent and 

As per claim 10, the Bristow-Bedell-Bartkowiak combination teaches the computer-implemented method of claim 9. Bristow  further teaches where the number of filters includes at least one or more of a filtering expression for defining actual filter logic, a filtering condition for defining a data source based on the filtering expression, and a filter set for defining a data set based on the filter condition (paragraph 0034, discussing that a tree, such as that shown in the lower left corner of FIG. 4, can be used in order to provide navigation through all the items that are attached to the object the user is focusing on. For instance, the user can have access to the input values of one element, to the taxability rules and/or wage basis rules defined for one deduction, to the calculation units and/or factors defined for one element, and so on. This object navigator is also designed in order to provide shortcuts for filtering data. The tree displays the context and/or reference values that are defined for taxability rules and/or wage basis rules and calculation units and/or factors. This way, the user can select a context and/or reference value from the tree in order to display the taxability rules and/or wage basis rules or calculation units/factors defined for the selected context/reference value; paragraph 0078, discussing that  PAY_DED_CONTEXT_USAGES defines the contexts and/or references used by a deduction for taxability rules and/or wage basis rules or calculation units/factors. This table can be seeded by localizations. PAY_DED_CONTEXT_USAGES is a child of PAY_DEDUCTION_TYPES. DED_CONTEXT_USAGE_ID is a surrogate key. CONTEXT_ID is a reference to a context and/or reference. SEQUENCE is a sequence number used for taxability rules and/or wage basis rules or calculation units and/or factors. DEDUCTION_TYPE_ID is a reference to the deduction. Context and/or references can be defined as part of one deduction (e.g., for wage basis rules, calculation factors, and/or deduction cards), but also as part of one deduction card component, independently from a deduction. NAVIGATION_USE indicates the context/reference values will be displayed in the object navigator and as filters attached to tables in the user interface. In one embodiment, when displayed in the navigation, contexts/references are considered as a hierarchy by the system. This means a context/reference with sequence N can be displayed in the navigation only if the context/reference with sequence N-1 is displayed. In that case, the system treats the value of the context and/or reference with sequence N as being dependent on the value of the context and/or reference with sequence N-1, and the values will be displayed as a hierarchy in the object navigator).

As per claim 11, the Bristow-Bedell-Bartkowiak combination teaches the computer-implemented method of claim 1. Bristow further teaches wherein the calculation user interface includes one or more user-selectable elements for a user to set up parameters in the set of discrete formulas (paragraph 0028, discussing that user of DIR 110 provides consumers and users a centralized (e.g., company-wide or region-wide) and consistent way to manage calculation rules and calculation values. User interface 154 is configured to let consumers control, update, and enter not only calculation rules, but also all the values required for the calculation of deductions (e.g., rates, flat amounts, and parameters). Because data required for the calculations is stored in a single repository (the DIR) controlled by core payroll, the payroll calculation module 150 can also implement caches that improve calculation speed; paragraph 0048, discussing that in addition, database items can be used as parameters or flags, or to define deduction range values dynamically. Thus, a deduction range can define one single amount (e.g., a flat amount, a rate, or percentage), or an unlimited number of amounts that are retrieved based on low and high values (as limits or bands), in a static or dynamic way (dynamic bands expressed as percentages of one database item; paragraph 0049, discussing that calculations can be based on a core function CALC_DIR_VALUE that performs the basic calculations depending on the calculation types. Consumers can access this core function indirectly using formula CALL_CALC_VALUE. In one embodiment, the formula has the following parameters: base (number), which is the value to be operated on (deductable amount); range_value (number--optional), which is to be used in order to determine the appropriate range item; calculation_factor (number--optional), which is used as a multiplying factor for certain calculations; range_offset (number--optional), which will typically be used with the "Graded" calculation types; range_low_override (number, number array--optional); and/or range_high_override (number, number array--optional). The formula returns the calculated amount ded_amount based on calculation types; paragraph 0055, discussing that a deduction range with associated range items can be created or updated using the user interface 

Claims 12 and 22 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claims 12 and 22 Bristow teaches a system comprising: a processor; and a memory storing instructions (paragraph 0107, discussing that computing device 400 includes one or more processors 402 (e.g., microprocessors, Programmable Logic Devices (PLDs), or Application Specific Integrated Circuits (ASICs)) configured to execute program instructions stored in memory 404. Memory 404 can include various types of Random Access Memory (RAM), Read Only Memory (ROM), Flash memory, Micro Electro-Mechanical Systems (MEMS) memory, magnetic core memory, and the like. Memory 404 can include both volatile and non-volatile memory; paragraph 0108, discussing that computing device 400 also includes one or more interfaces 406 (e.g., such as interfaces to a storage device, network, user output device such as a display device, user input device such as a mouse, touch screen, or keyboard, and the like). Processor 402, interface 406, and memory 404 are coupled to send and receive data and control signals by a bus or other interconnect; paragraph 0110).

Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.

Claim 20 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 9, as discussed above.
Claim 21 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 11, as discussed above.

30.	Claims 5-8 and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bristow, in view of Bedell, in view of Bartkowiak, in view of Watanabe et al., Pub. No.: US 2008/0208923 A1, [hereinafter Watanabe], in further view of Silverman et al., Pub. No.: US 2009/0300419 A1, [hereinafter Silverman].

As per claim 5, the Bristow-Bedell-Bartkowiak combination teaches the computer-implemented method of claim 1. Although not taught by Bristow, Watanabe teaches wherein the plurality of different formula levels include a line level in which a line level formula is applied on a bucket line and a result is stored in the bucket line, and an aggregate level (paragraph 0014, discussing that the software operating in the primary system includes: data area extraction means for extracting data from a data storage area; checksum calculation means for calculating a checksum of the data storage area of the primary system; data check log generation means for generating a data check log including the checksum; and log transmission means for transmitting the data check log and the data update log to the secondary system; paragraph 0015, discussing that the software operating in the secondary system includes: log receiving means for receiving a log from the primary system; log application means for preparing backup data based on the received data update log; data area extraction means for extracting data from the data storage area; checksum calculation means for calculating the checksum of the data storage area of the secondary system; and checksum checking means for checking the calculated checksum and the 

The Bristow-Bedell-Bartkowiak combination is directed toward data analysis systems. Watanabe is directed toward a method for verifying data consistency. Therefore they are deemed to be analogous references as they both are directed toward data analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Bristow-Bedell-Bartkowiak combination to include wherein the plurality of different formula levels include a line level in which a line level formula is applied on a bucket line and a result is stored in the bucket line, and an aggregate level, as taught by Watanabe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing results of a discrete component to be associated with 

The Bristow-Bedell-Bartkowiak-Watanabe combination does not explicitly teach an aggregate level in which an aggregate level formula is applied on the bucket line and the result is stored in a bucket structure, the calculation level in which a calculation level formula is executed in-memory against data stored in a storage structure of a discrete component associated with the calculation level formula and the result is stored in the bucket structure, and a dimension level in which a dimension level formula is calculated ahead of formulas in the line level, the aggregate level, and the calculation level. However, Silverman in the analogous art of data collection systems teaches this concept (paragraph 0029, discussing that the databases are embedded, in-memory databases that have both proprietary API and SQL interfaces. A data collection routine retrieves statistics from counters with a predetermined or programmed resolution, such as every second or 10th of a second. The data collection routine uses the database API to add rows of sampled values to database tables. In one embodiment, there is a separate database instantiated for each port on each processing card. Different types of traffic on the port can be maintained in different tables; paragraph 0044, discussing that in one of the alternative embodiments, a plurality of database instances run on a particular processing card to support a corresponding plurality of ports. Database instances support different tables for different protocol handling objects or for different categories of information. Instead of having a separate database instance each protocol supported by the port, there may be a separate table within a database instance associated with a port. Similarly, the number of database instances may be reduced by including a stream number in each table row and storing test data samples from multiple inbound streams in a single table. This alternative may be used with separate database instances for different protocol handling objects or it may be combined with use of different tables for different protocol handling objects, within a single database instance for the port; paragraph 0048, discussing that the in-memory 

The Bristow-Bedell-Bartkowiak-Watanabe combination is directed toward data analysis systems. Silverman is directed toward real-time collection and flexible reporting of test data. Therefore they are deemed to be analogous references as they both are directed toward data analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Bristow-Bedell-Bartkowiak-Watanabe combination to include an aggregate level in 

As per claim 6, the Bristow-Bedell-Bartkowiak-Watanabe-Silverman combination teaches the computer-implemented method of claim 5. Bristow further teaches translating user requests into queries (paragraph 0045, discussing that in FIG. 5, the BLL 410 includes a data selection component 512 that translates user requests into queries for responsive data. It also includes a messaging component 514 that identifies a plurality of database instances to which queries should be addressed. The messaging component 514 sends the query is to the identified database instances. In one embodiment, a particular query is sent in a series of unicast messages, one per database instance from which data is requested. Alternatively, a multicast-like messaging scheme could be developed to reduce the number of messages. Preferably, the messaging component sends out successive queries to successive database instances without waiting for responses).

wherein a calculation in the line level formula is translated into a UPDATE SQL statement to allow a part of the evaluation to be performed in a database associated with the evaluation. However, Watanabe in the analogous art of data analysis systems teaches this concept (paragraph 0056, discussing that FIG. 8 is a flowchart showing operations of the SQL execution means 205. Representative types of the SQL statement include a SELECT statement, an INSERT statement, and an UPDATE statement. As the SQL statement, there are some other statements such as a DELETE statement and a FETCH statement. In the following description, however, the operations of the SQL execution means 205 will be described by using the SELECT statement, the INSERT statement, and the UPDATE statement; paragraph 0059, discussing that the UPDATE statement is an SQL statement to rewrite a content of the designated data, and it is written in a format of, for example, [UPDATE STOCK SET Quantity=101 Where Item_ID=1]. This is an instruction to rewrite the Quantity of the data in which the Item_ID is 1 in the Stock table to 101. When such an SQL statement is received, at a process 808, the page where the data having the Item_ID of 1 is stored is read by using the data input and output means 207. When the data having the Item_ID of 1 is stored in the page with the page number 3, the Quantity with the Item_ID of 1 in the page number 3 is changed to 101 at a process 809. At the process 806, similar to the case of the INSERT statement, since this data update log is outputted, it is notified to the log output means 206. Then, at the process 807, it is notified to the operation terminal 108).

The Bristow-Bedell-Bartkowiak combination is directed toward data analysis systems. Watanabe is directed toward a method for verifying data consistency. Therefore they are deemed to be analogous references as they both are directed toward data analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Bristow-Bedell-Bartkowiak combination to include wherein a calculation in the line level formula is translated into a UPDATE SQL statement to allow a part of the evaluation to be performed in a database 

As per claim 7, the Bristow-Bedell-Bartkowiak-Watanabe-Silverman combination teaches the computer-implemented method of claim 5. Although not taught by Bristow, Watanabe teaches wherein the line level formula is converted into an INSERT SQL statement to add a proper filter during the evaluation (paragraph 0056, discussing that FIG. 8 is a flowchart showing operations of the SQL execution means 205. Representative types of the SQL statement include a SELECT statement, an INSERT statement, and an UPDATE statement. As the SQL statement, there are some other statements such as a DELETE statement and a FETCH statement. In the following description, however, the operations of the SQL execution means 205 will be described by using the SELECT statement, the INSERT statement, and the UPDATE statement; paragraph 0058, discussing that the INSERT statement is an SQL statement to add a designated data, and it is written in a format of, for example, [INSERT INTO Stock (Item_ID, Quantity) VALUES (100, 50)]. This is an instruction to add a data in which the Item_ID is 100 and the Quantity is 50 to the Stock table. When such an SQL statement is received, at a process 804, the pages of the Stock table are read from the data storage area 214 by using the data input and output means 207, and the pages in which there are free spaces to store the data are searched. For example, when there is a free space in the page 500, the data in which the Item_ID is 100 and the Quantity is 50 is added to the page 500 at a process 805. At this time, as illustrated in FIG. 5, the data is added in the 

The Bristow-Bedell-Bartkowiak combination is directed toward data analysis systems. Watanabe is directed toward a method for verifying data consistency. Therefore they are deemed to be analogous references as they both are directed toward data analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Bristow-Bedell-Bartkowiak combination to include wherein the line level formula is converted into an INSERT SQL statement to add a proper filter during the evaluation, as taught by Watanabe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing results of a discrete component to be associated with subsequent calculations, thereby providing an integrated methodology for performing strategy evaluation.

As per claim 8, the Bristow-Bedell-Bartkowiak-Watanabe-Silverman combination teaches the computer-implemented method of claim 5. Although not taught by Bristow, Watanabe wherein a calculation in the aggregate level formula is translated into a SELECT SQL statement (paragraph 0056, discussing that FIG. 8 is a flowchart showing operations of the SQL execution means 205. Representative types of the SQL statement include a SELECT statement, an INSERT statement, and an UPDATE statement. As the SQL statement, there are some other statements such as a DELETE statement and a FETCH statement. In the following description, however, the operations of the SQL execution means 205 will be described by using the SELECT statement, the INSERT statement, and the UPDATE statement; paragraph 0057, discussing that at a determination 801, a type of the SQL statement is determined, and the operation is branched 

The Bristow-Bedell-Bartkowiak combination is directed toward data analysis systems. Watanabe is directed toward a method for verifying data consistency. Therefore they are deemed to be analogous references as they both are directed toward data analysis. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Bristow-Bedell-Bartkowiak combination to include wherein a calculation in the aggregate level formula is translated into a SELECT SQL statement, as taught by Watanabe, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive method by allowing results of a discrete component to be associated with subsequent calculations, thereby providing an integrated methodology for performing strategy evaluation.

Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.
Claim 19 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Onishi et al., Patent No.: US 7,930,922 B2 – describes omitting calculations based on thresholds.
B.	Tanaka et al., Pub. No.: US 20030130852 A1 – describes a  method for reducing the amount of calculations.
C.	Kainz, Patent No.: US 7,441,230 B2 – describes that is desirable to avoid unnecessary computations when a dependency graph is re-evaluated after a change.
D.	Sebastian Burckhardt, Daan Leijen, Caitlin Sadowski, Jaeheon Yi, and Thomas Ball. 2011. Two for the price of one: a model for parallel and incremental computation. SIGPLAN Not. 46, 10 (October 2011), 427–444 – describes an algorithm for parallel self-adjusting computation.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683